ORDER
This case is assigned to the show came calendar.
The respondent is directed to appear on a date to be assigned and show cause why the decree of the appellate commission should not be summarily quashed. In addition to the issues raised in the petitioner’s petition for certiorari, the parties should be prepared to discuss the question of whether or not the June 1985 amendment to § 28-35-9 specifically requiring the filing of a memorandum of agreement in cases such as this one warrants reversal of the appellate commission’s ruling.